cause and prejudice.    See NRS 34.726(1). Moreover, appellant pleaded
                guilty, and therefore his petition was subject to the procedural bar set
                forth in NRS 34.810(1)(a). Further, because the State pleaded ladies,
                appellant was required to overcome the presumption of prejudice to the
                State.   See NRS 34.800(1), (2).
                             Appellant failed to demonstrate good cause and prejudice to
                overcome the procedural default, see Brown v. McDaniel, 130 Nev. Adv.
                Op. 60, 331 P.3d 867, 870 (2014), or that the failure to consider his claims
                amounts to a fundamental miscarriage of justice, Mitchell v. State, 122
                Nev. 1269, 1273-74, 149 P.3d 33, 36 (2006). Appellant also failed to
                overcome the presumption of prejudice to the State. Accordingly, we
                conclude that the district court did not err in denying the petition as
                procedurally barred, and we
                             ORDER the judgment of the district court AFFIRMED.



                                                                                          J.



                                                                                          J.
                                                            Gibbons


                                                                                          J.



                cc: Hon. Susan Johnson, District Judge
                     Kevin Devon Sutton
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A